TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00526-CR


Robert F. Brown, III, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT

NO. 05-307-K277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second motion for extension of time to file brief is granted.  Appellant's
counsel, Todd Dudley, is ordered to tender a brief in this cause no later than March 28, 2007.
It is ordered March 6, 2007. 

Before Justices Patterson, Pemberton and Waldrop
Do Not Publish